PD-0390-15
                                                                        PD-0390-15
                                                       COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
APRIL 13, 2015                                        Transmitted 4/6/2015 1:10:41 PM
                                                       Accepted 4/13/2015 3:15:44 PM
                                                                         ABEL ACOSTA
                          NO. 01-13-00769-CR                                     CLERK

                       IN THE COURT OF APPEALS

                            FIRST DISTRICT

                           HOUSTON, TEXAS


                             NO. 1394964

                          IN THE TRIAL COURT

                        182ND JUDICIAL DISTRICT

                        HARRIS COUNTY, TEXAS


  MONA YVETTE NELSON              §        APPELLANT

  VS.                             §

  THE STATE OF TEXAS              §        APPELLEE


                     MOTION FOR EXTENSION OF TIME
             FOR FILING PETITION FOR DISCRETIONARY REVIEW




                                      ALLEN C. ISBELL
                                      202 Travis, Suite 208
                                      Houston, Texas 77002
                                      713/236-1000
                                      Fax No. 713/236-1809
                                      STATE BAR NO. 10431500

                                      COUNSEL ON APPEAL
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW MONA YVETTE NELSON, appellant, by and through her

counsel on appeal, ALLEN C. ISBELL, and respectfully requests this

Honorable Court grant an Extension of Time for Filing a Petition for

Discretionary Review.

                                      I.

      The First Court of Appeals in Houston, Texas, delivered an opinion in

this matter on March 10, 2015, in Cause No. 1394964, entitled MONA

YVETTE NELSON vs. The State of Texas.

                                      II.

      The present deadline for filing the Petition for Discretionary Review is

April 9, 2015.

                                     III.

      Appellant requests that the time be extended until May 9, 2014.

                                     IV.

      Counsel is unable to timely file the Petition for Discretionary Review

within the time prescribed by the TEXAS RULES OF APPELLATE

PROCEDURE for the following reasons:




c:\appeals\nelson\ext. pdr                                         Page 2 of 5
      1.     Counsel is preparing for the following Trials:

             •      State vs. Hobbs, Cause Nos. 1322693, 1322694, 1322764,
                    1322796, 1323767, 1324124 & 1324125 (Death Penalty
                    Capital)(jury selection set to begin April 27, 2015);

             •      State vs. Davis, Nos. 1438664 (Evading Arrest)(set for May
                    26, 2015).

      2.     Counsel is presently working on the following Brief for Appellant:
             Rivera v. State, No. 01-14-00957-CR;

      3.     Counsel has recently represented the following in court: State vs.
             Barfield, No. 14-DCR-065147; State vs. Blacknell, No. 1458444;
             State vs. Caplan, No. 1449686; State vs. Contreras, No. 1328812;
             State vs. Hornsby, Nos. 1455466, 1455467 & 1455768; Jones v.
             Babb, No. 2014-65748; State vs. Lawrence, No. 1455567; State
             vs. Lightfoot, Nos. 1415378, 1415379, 1420878, & 1436565;
             State vs. Magee, Nos. 1392085, 1386835, 1387732, & 1386809;
             State vs. McGlory, Nos. 1462825 &1462826; State vs. Merryman,
             Nos. 1462519 & 1462520; State vs. Morris, No. 1458287; State
             vs. Olajuwon, No. 1462553; State vs. Peters, No. 1447571; State
             vs. Pinnock, Nos. 1435200 & 1393885; State vs. Quarrells, No.
             1455220; State vs. Smith, No. 1436342; State vs. Stacy, No.
             1444450; State vs. Thedford, Nos. 1408153 & 1408154; State vs.
             Williams, No. 1933046;

                                       V.

      This is the first (1) extension requested.

                                       VI.

      This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.




c:\appeals\nelson\ext. pdr                                          Page 3 of 5
      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Petition for

Discretionary Review until May 9, 2015.

                                            Respectfully submitted,

                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL
                                            202 Travis, Suite 208
                                            Houston, Texas 77002
                                            713/236-1000
                                            Fax No. 713/236-1809
                                            STATE BAR NO. 10431500

                                            COUNSEL ON APPEAL


                             Certificate of Service

      I hereby certify that on this 6th day of April, 2015, a true and correct copy

of the foregoing Motion for Extension of Time for Filing Appellant's Petition for

Discretionary Review has been sent to the District Attorney's Office, Appellate

Division, and to Ms. Mona Yvette Nelson, appellant.


                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL




c:\appeals\nelson\ext. pdr                                             Page 4 of 5
                             Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 567 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the brief.


                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL




c:\appeals\nelson\ext. pdr                                        Page 5 of 5